Title: To James Madison from John Smith, 2 January 1807
From: Smith, John
To: Madison, James



Sir,
Philadelphia January 2d: 1807.

Permit me to take the liberty to inform you, that my commission, as Marshal of the Pennsylvania District, will expire on the 25th: instant.
It is my wish to be honored with a re-appointment; and I rely upon your goodness, to introduce the Subject to the President, in the most favorable manner.
My official conduct has, I believe, obtained an approbation of the Bench, the Bar, and the Suitors, of the Federal Courts, as nearly approaching to unanimity, as could reasonably be expected: Personal feeling, and party prejudice, may, perhaps, discover, or create, objections, but, be assured, Sir, that upon the test of my own Conscience also I have acted a diligent, faithful, and impartial, part.
I am aware that the unfortunate collision of  Politics in our State, has produced new Combinations, and New interests.  But I beg you to understand, explicitly, that the principles and pursuits, which recommended me, at first, to the favor of the President, are without change in Motive, and in object.  I am the inflexible friend of the Republican cause, and the Republican Administration of 1801.
Accept, Sir, my most cordial wishes for your health & happiness.  & am With High Consideration your Obedient Servant,

Jno. Smith,Marshal of the District of Pennsylvania


